DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bo Xiao on 14 February 2022.

The application has been amended as follows: 

Claim 6. (Currently Amended) The method according to claim 1, wherein performing [[a]] the compression process on [[a]] the distorted image of the original image in [[an]] the lens to obtain [[a]] the compressed distorted image based on the position information of the gaze point comprises: dividing the distorted image into a high-resolution distorted display region and non-high-resolution distorted display regions based on the position information of the gaze point, the gaze point being in the high-resolution distorted display region; and compressing the than the high-resolution distorted display region.


Allowable Subject Matter
Claims 1, 3, and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Kim et al. discloses compressing an image at different levels based on the gaze of a user. Young et al. discloses selective image compression using gaze positions. Fredlund discloses monitoring gaze position in real time to compress images to maintain high frequency information near the observer's point of eye gaze and discards high frequency information in regions that are not near the observer's point of eye gaze. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 1, 3, and 5-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/           Primary Examiner, Art Unit 2613